DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed on 6/22/2019, is pending in this office action.


Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 15/375,023, now US Patent 10,366,082, filed 12/9/2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 6/27/2019 are attached to the instant Office action.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US Publication 2012/0296934 A1) in view of Ransil et al. (US Publication 2007/0168336 A1)
As per claim 1, Carpenter teaches A method for executing a query to compute a plurality of functions on a plurality of rows: (see Abstract)
appending a first prefix to a first plurality of values of the plurality of rows in a first measure column indicated by a first function of the plurality of functions; (paragraph 0090, 0123, entries from hybrid prefix lists are added to the index used during search, adding prefixes to index interpreted as appending a first prefix, and paragraphs 0087, 0092, 0093, the index storing table of content information)

performing a single sort operation on a prefixed set of values that includes both the first plurality of values appended with the first prefix and the second plurality of values appended with the second prefix (paragraph 0085, 0086, 0120, index entries containing prefixes are sorted)
using the sorted set of prefixed values, computing the first function specifying the first measure column and the second function specifying the second measure column; (paragraph 0107, calculate threshold function, and paragraph 0111, 0112, 0165, function values are computed partly based on prefix and weights)
wherein the method is performed by one or more computing devices. (Figure 1A reference 128, paragraph 0055, search server computer)
Carpenter does not explicitly indicate together sort both the first plurality of values and the second plurality of values thereby generating a sorted set of prefixed values.
Ransil teaches together sort both the first plurality of values and the second plurality of values thereby generating a sorted set of prefixed values. (paragraph 0210, 0211, 0256, 0322, entries in an index, including prefixes, are sorted according to sort criteria in a query, to sort query results)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Carpenter’s method of optimizing queries to be 
As per claim 2, Carpenter teaches after the single sort operation, identifying, based on the first prefix, a sorted set of the first plurality of values in the sorted set of prefixed values; (paragraph 0152, 0154, sorted prefixes)
based on the sorted set of the first plurality of values of the first measure column, computing the first function specifying the first measure column. (paragraph 0111, 0112, 0165, compute function values)
As per claim 3, Carpenter teaches after the single sort operation, identifying, based on the second prefix, a sorted set of the second plurality of values in the sorted set of prefixed values; (paragraph 0152, 0154, sorted prefixes)
based on the sorted set of the second plurality of values of the second measure column, computing the second function specifying the second measure column. (paragraph 0111, 0112, 0165, compute function values)
As per claim 4, Carpenter teaches the first measure column of the first function and the second measure column of the second function are the same column of the plurality of rows. (paragraph 0090, 0091, comparing and identifying same ID)
As per claim 5, Carpenter and Ransil are taught as per claim 1 above. Ransil additionally teaches the first function is an inverse distribution function and the second function is a distinct aggregate function. (paragraph 0206, 0242, aggregator, and paragraph 0289, 0364, distributions)
As per claim 6, Carpenter teaches the first function is a distinct aggregate function and the method further comprises: after the single sort operation, identifying, based on the first prefix, a sorted set of the first plurality of values in the sorted set of prefixed values; (paragraph 0152, 0154, sorted prefixes)
removing duplicate values from the sorted set of the first plurality of values. (paragraph 0085, remove duplicates)
As per claim 7, Carpenter and Ransil are taught as per claim 1 above. Ransil additionally teaches distributing the plurality of rows to a plurality of processes at least by: distributing values in the first measure column of the plurality of rows using a first distribution methodology, and distributing values in the second measure column of the plurality of rows using a second distribution methodology; (paragraph 0289, 0305, distributions)
wherein the first distribution methodology is different from the second distribution methodology. (paragraph 0364, random distributions)
As per claim 8, Carpenter and Ransil are taught as per claim 7 above. Ransil additionally teaches the first distribution methodology is a value range-based distribution and the second distribution methodology is a hash-based distribution. (paragraph 0289, 0365, hash functions, and paragraph 0322, 0334, range lookups)
As per claim 9, Carpenter teaches appending the first prefix to the first plurality of values of the plurality of rows in the first measure column further comprises: duplicating each row of the plurality of rows to create a respective duplicate row; (paragraph 0122, 0138, repeated hybrid prefixes)

appending a new column containing the prefixed measure value to said respective duplicate row. (paragraphs 0149, 0151, new entry)
As per claim 10, Carpenter teaches receiving, at a particular process of a plurality of processes, the first plurality of values appended with the first prefix corresponding to the first measure column; (paragraph 0123, 0129, adding prefix candidates to index)
receiving, at the particular process of the plurality of processes, the second plurality of values appended with the second prefix corresponding to the first measure column; paragraph 0064, 0166, the indexes storing measures and values related to modules)
storing in a memory buffer, by the particular process, a set of buffer values that includes the first plurality of values appended with the first prefix and the second plurality of values appended with the second prefix; (paragraphs 0107, 0108, load into cache)
performing the single sort operation by performing a sort operation on the stored buffer values in the memory buffer. (paragraphs 0114, 0116, inspect cache)

As per claim 11, Carpenter teaches One or more non-transitory computer-readable storage media storing a set of instructions, wherein the set of instructions 
executing a query to compute a plurality of functions on a plurality of rows, the executing comprising: (paragraph 0076, 0099, search query for records)
appending a first prefix to a first plurality of values of the plurality of rows in a first measure column indicated by a first function of the plurality of functions; (paragraph 0090, 0123, entries from hybrid prefix lists are added to the index used during search, adding prefixes to index interpreted as appending a first prefix, and paragraphs 0087, 0092, 0093, the index storing table of content information)
appending a second prefix to a second plurality of values of the plurality of rows in a second measure column indicated by a second function of the plurality of functions; (paragraph 0123, 0129, adding prefix candidates to index, and paragraph 0064, 0166, the indexes storing measures and values related to modules)
performing a single sort operation on a prefixed set of values that includes both the first plurality of values appended with the first prefix and the second plurality of values appended with the second prefix to (paragraph 0085, 0086, 0120, index entries containing prefixes are sorted)
using the sorted set of prefixed values, computing the first function specifying the first measure column and the second function specifying the second measure column. (paragraph 0107, calculate threshold function, and paragraph 0111, 0112, 0165, function values are computed partly based on prefix and weights)

Ransil teaches together sort both the first plurality of values and the second plurality of values thereby generating a sorted set of prefixed values. (paragraph 0210, 0211, 0256, 0322, entries in an index, including prefixes, are sorted according to sort criteria in a query, to sort query results)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Carpenter’s method of optimizing queries to be executed based on interactive, multiple prefixes with Ransil’s ability to sort index entries in response to a query. This gives the user the ability to sort and organize responses to an optimized query. The motivation for doing so would be to more efficiently access stored data through queries (paragraph 0007)
As per claim 12, Carpenter teaches after the single sort operation, identifying, based on the first prefix, a sorted set of the first plurality of values in the sorted set of prefixed values; (paragraph 0152, 0154, sorted prefixes)
based on the sorted set of the first plurality of values of the first measure column, computing the first function specifying the first measure column. (paragraph 0111, 0112, 0165, compute function values)
As per claim 13, Carpenter teaches after the single sort operation, identifying, based on the second prefix, a sorted set of the second plurality of values in the sorted set of prefixed values; (paragraph 0152, 0154, sorted prefixes)

As per claim 14, Carpenter teaches the first measure column of the first function and the second measure column of the second function are the same column of the plurality of rows. (paragraph 0090, 0091, comparing and identifying same ID)
As per claim 15, Carpenter and Ransil are taught as per claim 11 above. Ransil additionally teaches the first function is an inverse distribution function and the second function is a distinct aggregate function. (paragraph 0206, 0242, aggregator, and paragraph 0289, 0364, distributions)
As per claim 16, Carpenter teaches the first function is a distinct aggregate function, and wherein the set of instructions includes further instructions, which, when executed on the one or more hardware processors, cause: after the single sort operation, identifying, based on the first prefix, a sorted set of the first plurality of values in the sorted set of prefixed values; (paragraph 0152, 0154, sorted prefixes)
removing duplicate values from the sorted set of the first plurality of values. (paragraph 0085, remove duplicates)
As per claim 17, Carpenter and Ransil are taught as per claim 11 above. Ransil additionally teaches distributing the plurality of rows to a plurality of processes at least by: distributing values in the first measure column of the plurality of rows using a first distribution methodology, and distributing values in the second measure column of the plurality of rows using a second distribution methodology; (paragraph 0289, 0305, distributions)

As per claim 18, Carpenter and Ransil are taught as per claim 17 above. Ransil additionally teaches the first distribution methodology is a value range-based distribution and the second distribution methodology is a hash-based distribution. (paragraph 0289, 0365, hash functions, and paragraph 0322, 0334, range lookups)
As per claim 19, Carpenter teaches duplicating each row of the plurality of rows to create a respective duplicate row; (paragraph 0122, 0138, repeated hybrid prefixes)
and generating a prefixed measure value by appending the first prefix to a value of the first measure column at said each row; (paragraph 0123, 0129, adding prefix candidates to index)
appending a new column containing the prefixed measure value to said respective duplicate row. (paragraphs 0149, 0151, new entry)
As per claim 20, Carpenter teaches receiving, at a particular process of a plurality of processes, the first plurality of values appended with the first prefix corresponding to the first measure column; (paragraph 0123, 0129, adding prefix candidates to index)
receiving, at the particular process of the plurality of processes, the second plurality of values appended with the second prefix corresponding to the first measure column; paragraph 0064, 0166, the indexes storing measures and values related to modules)
storing in a memory buffer, by the particular process, a set of buffer values that includes the first plurality of values appended with the first prefix and the second 
performing the single sort operation by performing a sort operation on the stored buffer values in the memory buffer. (paragraphs 0114, 0116, inspect cache)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen (US Patent 9,633,073 B1)
Cunningham (US Patent 7,480,646 B2)
Gwizdalowski (US Patent 7,203,694 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168